10-1974-ag
         Miah v. Holder
                                                                                       BIA
                                                                               A077 560 113
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 23rd day of June, two thousand eleven.
 5
 6       PRESENT:
 7                JOSEPH M. McLAUGHLIN,
 8                BARRINGTON D. PARKER,
 9                DEBRA ANN LIVINGSTON,
10                      Circuit Judges.
11       _______________________________________
12
13       DOULAT MIAH
14                Petitioner,
15
16                        v.                                    10-1974-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       ______________________________________
22
23       FOR PETITIONER:               Evelyn Tossas Tucker and Millicent
24                                     Y. Clarke, New York, New York.
25
26       FOR RESPONDENT:               Tony West, Assistant Attorney
27                                     General; Leslie McKay, Assistant
28                                     Director; Jessica Segall, Trial
29                                     Attorney, Office of Immigration
30                                     Litigation, Civil Division, United
31                                     States Department of Justice,
32                                     Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Petitioner Doulat Miah, a native and citizen of

 6   Bangladesh, seeks review of an April 23, 2010, order of the

 7   BIA denying his motion to reopen.    In re Doulat Miah, No.

 8   A077 560 113 (B.I.A. Apr. 23, 2010).   We assume the parties’

 9   familiarity with the underlying facts and procedural history

10   in this case.

11       We review the BIA’s denial of a motion to reopen for

12   abuse of discretion.   Ali v. Gonzales, 448 F.3d 515, 517 (2d

13   Cir. 2006) (per curiam).   When the BIA considers relevant

14   evidence of country conditions in evaluating a motion to

15   reopen, we review the BIA’s factual findings under the

16   substantial evidence standard.    See Jian Hui Shao v.

17   Mukasey, 546 F.3d 138, 169 (2d Cir. 2008).

18       Here, because Miah filed his motion to reopen more than

19   ninety days after the BIA issued a final order of removal in

20   his case, he was required to show changed circumstances in

21   Bangladesh to excuse the untimely filing.    See 8 U.S.C.

22   § 1229a(c)(7)(C).   Miah contends that he established changed

23   country conditions because homosexuals are increasingly


                                   2
 1   persecuted in Bangladesh.

 2       In support of this, he requests that we take judicial

 3   notice that Islamic fundamentalists have had a rising

 4   influence in Muslim majority countries since September 11,

 5   2001, and that their anti-American sentiment has led to the

 6   increased persecution of homosexuals.    While we may take

 7   judicial notice of indisputable historical events, Miah’s

 8   claims are not indisputable.    Cf. Souleymane Niang v.

 9   Mukasey, 511 F.3d 138, 149 (2d Cir. 2007) (“[T]his Court is

10   not ignorant of indisputable historical events (such as the

11   partition of India, the break-up of the Ottoman Empire, or

12   the fall of Communist regimes in the Balkans). . . .”

13   (quotations omitted)).   Miah is asking us to review the

14   BIA’s decision not based on the record before the agency but

15   on our general knowledge of world events. Cf. 8 U.S.C.

16   § 1252(b)(4)(A) (providing that this Court must “decide the

17   petition only on the administrative record on which the

18   order of removal is based”).    We decline to do so.

19       The BIA reasonably found that Miah did not establish

20   changed country conditions.    Although Miah submitted

21   evidence detailing the mistreatment of homosexuals in

22   Bangladesh, the BIA reasonably concluded that his evidence

23   did not indicate changed conditions, but rather that


                                    3
 1   homosexuals have long suffered mistreatment in Bangladesh.

 2   See In re S-Y-G-, 24 I. & N. Dec. 247, 253 (B.I.A. 2007)

 3   (“[W]e compare the evidence of country conditions submitted

 4   with the motion to those that existed at the time of the

 5   merits hearing below.”); see also Jian Hui Shao, 546 F.3d at

 6   168.    Moreover, the record does not compel the conclusion

 7   that the alleged rise of Islamic fundamentalism in

 8   Bangladesh has changed the circumstances for homosexuals.

 9   See Jian Hui Shao, 546 F.3d at 168 (noting that an alien

10   must establish a change in circumstances).    Accordingly, the

11   BIA did not abuse its discretion in denying Miah’s motion to

12   reopen as untimely.    See 8 U.S.C. § 1229a(c)(7)(C).

13          For the foregoing reasons, the petition for review is

14   DENIED.    As we have completed our review, Miah’s pending

15   motion for a stay of removal in this petition is DISMISSED

16   as moot.

17                                 FOR THE COURT:
18                                 Catherine O’Hagan Wolfe, Clerk
19
20




                                    4